Citation Nr: 1317790	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disability (originally claimed as dermatitis), to include as secondary to Agent Orange exposure and an acquired psychiatric disability.

3.  Entitlement to service connection for a gastrointestinal disability (originally claimed as cancer of the duodenum), to include as secondary to Agent Orange exposure and an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to April 1966.  He served in the Republic of Vietnam (RVN) from May 27, 1965 to April 30, 1966.  

These matters are before the Board of Veterans' Appeals  (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a November 2006 rating action by the Des Moines, Iowa RO.  The Des Moines, Iowa RO currently has jurisdiction of the appeal.  

In February 2007, the Veteran testified at a hearing before a Decision Review Officer at the Des Moines, Iowa RO.  In October 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  Copies of the hearing transcripts have been associated with the claims files.  The issues then on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).

In April 2010, the Board remanded the issues on appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for appellate consideration. 

The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the claims on appeal have been recharacterized as shown on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it must again remand the claims on appeal for appropriate medical clarification.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below. 

The Veteran contends that he has an acquired psychiatric disability, namely PTSD, and skin and gastrointestinal disabilities as a result of his military service in the RVN, to include his exposure to Agent Orange (skin disability).  

(i) Acquired Psychiatric Disability

The Veteran contends that he has PTSD as a result of the following stressful events during his military service in Qui Nhon, RVN:  (a) From the time he arrived in the RVN until about June 1965, he received hostile fire while standing guard at the base perimeter; (b)Witnessed injured and deceased Vietnamese brought in for treatment while working across from the medical units; and, (c) Witnessed an attack at the Camh Ranh Bay airfield by enemy forces.  (See Joint Services Records and Research Center (JSRRC) June 2007 Memorandum to the RO)).  

The Veteran's service personnel records and June 2007 JSRRC Memorandum to the RO, reflect that he served as a heavy vehicle driver with the 155th Transportation Company in Cam Ranh Bay, Khanh Hoa Providence, II Corp., RVN.  In its June 2007 Memorandum, JSRRC reported that, according to its records, the Veteran had never been stationed at Qui Nhon, RVN, an area located in the Corp II area about 75 miles North of Cam Rahn Bay.  In addition, JSRRC noted that the Veteran was not at the United States Air Force Base at Cam Ranh Bay when it was attacked by enemy forces.  (See June 2007 JSRRC Memorandum to VA).  Notwithstanding the foregoing, a July 1965 service treatment record, reflects that the Veteran was stationed with the 25th Medical Detachment, APO 96238.  Public records indicate this APO address was located in Qui Nhon, RVN.  

In April 2010, the Board remanded the claim for an acquired psychiatric disorder, to include PTSD, to have the Veteran scheduled for a VA examination to determine if he had PTSD as a result of a verified stressful event.  VA examined the Veteran in January 2011.  After a review of the claims files, to include the Veteran's extensive medical record and mental status evaluation, the VA physician provided a diagnosis of an adjustment disorder with mixed anxiety and depressed mood, which she found to have been a result of non-service-related factors, primarily the Veteran's stress of seeking VA compensation, as opposed to it being directly related to his military experiences.  The VA physician indicated that since the Veteran had returned home from Vietnam, he had exhibited symptoms of PTSD to varying degrees.  She noted that although the Veteran was, at one time, found to have met the PTSD criteria, that that examiner did not have the claims files available for review.  Thus, the record contains conflicting medical evidence regarding whether the Veteran has a diagnosis of PTSD during the appeal period.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  

The January 2011 VA physician further opined that the episodic nature of the Veteran's symptoms, as described by various psychiatric providers and medical personnel, was not consistent with a diagnosis of PTSD, but that it could have represented residual symptoms of that disorder or other Axis I disorders that were no longer present.  The VA physician finally concluded that the Veteran's stressor of having been exposed to dead and wounded Vietnamese in the RVN was related to his fear of hostile military activity and met the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) trauma criteria. 

Thus, although the January 2011 VA physician determined that the Veteran had a stressor that is related to his fear of hostile military activity in the RVN, she also found him not to have a diagnosis of PTSD in accordance with DSM-IV.  The VA physician, however, did not state which of the DSM-IV criteria that the Veteran did not meet in order to qualify for a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f); 4.125(a) (2012).  Thus, in view of McClain, VA should reexamine the Veteran to determine if he has PTSD, or if he has ever had PTSD during the pendency of this claim (July 2005), in accordance with the diagnostic criteria of DSM-IV.  If PTSD is not diagnosed, the examiner must also explain which of the DSM-IV criteria that the Veteran does not meet for a diagnosis of PTSD. 

(ii) Skin Disability

The Veteran contends that his skin disability is related to exposure to Agent Orange during military service in the RVN. 

As the Veteran served in the RVN during military service, his exposure to Agent Orange may be presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  Even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  

In its April 2010 remand directives, the Board requested that the Veteran be scheduled for a VA examination to determine the etiology of his skin disability.  At the close of a January 2011 VA skin examination, a VA physician diagnosed the Veteran with allergic contact dermatitis.  As to its relationship to Agent Orange, the VA physician opined that allergic contact dermatitis was not a known condition associated with Agent Orange exposure, as referenced by the Institute of  Medicine (IOM).  The Board finds this statement to be inconclusive and unresponsive to the Board's April 2010 remand directives.  In this regard, while allergic contact dermatitis is not a known condition associated with Agent Orange exposure according to the IOM, the January 2011 VA physician did not provide an opinion that was case specific, namely whether Agent Orange exposure in the RVN caused his allergic contact dermatitis, as opposed to a general statement that it was not a condition known to be due to said exposure.  

As to the question of direct causation of the Veteran's allergic contact dermatitis to his period of military service, the January 2011 VA examiner referenced the Veteran's service treatment records, which showed that he had sought treatment for a rash in 1963 and an allergic reaction to black dye in his woolen socks in 1964.  The January 2011 VA physician noted that after the Veteran switched to white socks during service in 1964, that his symptoms resolved.  The physician opined that the Veteran's currently diagnosed allergic contact dermatitis was the result of having to wear rubber protective clothing during his post-service employment in a slaughter house.  It was reasoned that because an eruption of contact dermatitis occurred in close and or immediate proximity to the exposure of the offending agent, there would not have been any long-term latent effects, aside from a pre-eruption sensitization period.  

The Board finds the January 2011 VA physician's opinion on direct causation of the Veteran's allergic contact dermatitis to be based on an incomplete record.  In this regard, the Board finds that the Veteran was seen for other skin disabilities prior and subsequent to the above-cited allergic reaction to woolen socks in June 1964.  For example, the Veteran was seen for blisters and a rash in 1963 (italics added for emphasis).  In October 1964, the Veteran complained of an itching sensation in his right calf for the previous four (4) or five (5) days.  A physical examination of the area was negative.  In November and December 1965, the Veteran was seen for a cyst and boil on his buttocks, respectively.  Consequently, the Board finds that another VA examination, one that takes into account the Veteran's entire in-service skin history, is necessary prior to further appellate review of the claim for service connection for a skin disability (originally claimed as dermatitis), to include as secondary to Agent Orange exposure and an acquired psychiatric disorder, to include PTSD.   See 38 C.F.R. § 4.2 (2012) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

(iii) Gastrointestinal Disability

The Veteran contends that his gastrointestinal disability is related to his period of military service, to include his exposure to Agent Orange in the RVN. 

In April 2010, the Board remanded the claim for service connection for a gastrointestinal disability for a VA examination with an opinion to determine the etiology of any currently present gastrointestinal disability, to include the Veteran's presumed Agent Orange exposure.  

In January 2011, a VA physician diagnosed the Veteran with Crohn's disease.  As to its relationship to Agent Orange, the VA physician opined allergic "GI conditions," to include cancer and inflammatory bowel disease were not known conditions associated with Agent Orange exposure, as referenced by the Institute of  Medicine (IOM).  The Board finds this statement to be inconclusive and non-responsive to the Board's April 2010 remand directives as to whether the Veteran's gastrointestinal disability is due to Agent Orange exposure.  In this regard, while gastrointestinal conditions are not know to be associated with Agent Orange exposure according to the IOM, the January 2011 VA physician did not provide an opinion that was specific to the Veteran's case, namely whether his presumed Agent Orange exposure in the RVN had caused his currently diagnosed Crohn's disease, as opposed to a general statement that it was not among conditions that were known to be due to said exposure.  

As to the question of direct causation, the January 2011 VA examiner opined that the Veteran service treatment records did not substantiate any symptoms of Crohn's disease during active duty.  The Board finds this opinion to be of minimal probative value because the examiner failed to provide an opinion as to the etiology of the Veteran's other diagnosed gastrointestinal disabilities, namely inflammatory bowel disorder and gastroesophageal reflux disease, as noted on a March 2009 VA treatment report.  Thus, the Board finds that another VA examination is necessary prior to further appellate review of the claim for service connection for a gastrointestinal disability, to include as secondary to exposure to Agent Orange and an acquired psychiatric disorder, to include PTSD, in order to determine the etiology of the Veteran's other diagnosed gastrointestinal disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims files, that have treated his acquired psychiatric disability, to include PTSD and skin and gastrointestinal disabilities.  If any identified records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed.  The Veteran may submit medical records directly to VA.
   
2.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to determine whether the Veteran currently meets, as well as if he has ever met, the criteria for a diagnosis of PTSD under the diagnostic criteria of DSM-IV during the appeal period. 

The claims files and a copy of this REMAND must be reviewed by the examiner and such a review should be indicated in the examination report or in an addendum to that report.  All indicated studies and tests, to include psychological testing if warranted, are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  All clinical findings should be reported in detail. 

After reviewing the claims files, the examiner must provide an answer to the following question:

Does the Veteran currently have, or has he had during the pendency of this claim (July 2005) a diagnosis of PTSD under the diagnostic criteria of DSM-IV?  

If PTSD is not diagnosed, the examiner must explain which of the DSM-IV criteria have not been met to support this diagnosis.  The examination and the report should be in accordance with the DSM-IV. 

3.  The Veteran should be scheduled for a VA examination by an appropriate specialist to determine the etiology of his skin disability, currently diagnosed as allergic contact dermatitis, to include his exposure to Agent Orange in the RVN.  The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN may be presumed.  
   
a. The claims files must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All studies or tests deemed necessary by the examiner should be performed.
   
Upon review of the Veteran's claims folders and after a thorough examination of the Veteran's skin, the examiner should provide well-reasoned opinions, to the following questions:
   
(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current diagnosed skin disability, such as allergic contact dermatitis, is due to his presumed exposure to Agent Orange in the RVN?  In answering this question, the examiner must provide an opinion as to the Veteran's specific case, as opposed to a general conclusion that allergic contact dermatitis or any other diagnosed skin disorder, is not a known condition associated with Agent Orange exposure.

(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current diagnosed skin disability, allergic contact dermatitis, had its onset during or is etiologically related to military service? 

In answering this question, the examiner must review all evidence of record.  Specifically, but not limited to the following evidence: 

Early June 1963 service treatment records (STRs) reflecting treatment for blisters and a rash; 
June 1964 STR, reflecting that the Veteran had an allergic reaction to black dye in woolen socks; November 1964 STR showing that the Veteran sought treatment for an itching sensation of the right calf; 
November and December 1965 STRs reflecting treatment for a cyst and boil on the buttocks, respectively;

April 1966 separation examination report, reflecting that the Veteran's skin was evaluated as "normal;" and an April 1966 Report of Medical History, reflecting that the Veteran reported having had boils; and,

November 2011 VA examiner's opinion that the Veteran's currently diagnosed allergic contact dermatitis was the result of having to wear rubber protective clothing during his post-service employment in a slaughter house.  
   
(b) All findings and conclusions must be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resort to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

4.  The Veteran should be scheduled for a VA examination by an appropriate specialist to determine the etiology of his gastrointestinal disability(ies), currently diagnosed as Crohn's disease, inflammatory bowel disease and GERD, to include his exposure to Agent Orange in the RVN.  The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN may be presumed.  
   
(a) The claims files must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All studies or tests deemed necessary by the examiner should be performed.
   
Upon review of the Veteran's claims folders and after a thorough examination of the Veteran, the examiner should provide well-reasoned opinions, to the following questions:
   
(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disabilities, currently diagnosed as Crohn's disease, inflammatory bowel disease and GERD, are due to his exposure to Agent Orange in the RVN?  In answering this question, the examiner must provide an opinion as to the Veteran's specific case, as opposed to the general conclusion that his Crohn's disease, inflammatory bowel disease and GERD are not known conditions associated with such exposure.

(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disabilities, such as Crohn's disease, inflammatory bowel disease and GERD had their onset during or are etiologically related to military service? 

(iii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disabilities, currently diagnosed as Crohn's disease, inflammatory bowel disease and GERD, were manifested to a compensable degree within a year of the Veteran's separation from active military service in April 1966? 

(b) All findings and conclusions must be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resort to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

5.  The Veteran must be given adequate notice of the date and place of all requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims files.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims. 

6.  Readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for skin disability (originally claimed as dermatitis), to include as secondary to Agent Orange exposure and an acquired psychiatric disability; and, entitlement to service connection for a gastrointestinal disability (originally claimed as cancer of the duodenum), to include as secondary to Agent Orange exposure and an acquired psychiatric disability.

If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



